Citation Nr: 9918210	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-07 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a seizure 
disorder.  

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION


The veteran served on active duty from February 1968 to 
September 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In May 1985, the RO denied entitlement to service connection 
for a seizure disability.  The veteran was informed of this 
decision in June 1985, and he did not timely disagree.  The 
claim thus became final.  The veteran has attempted to reopen 
his claim, and this appeal ensued after the RO found that no 
new and material evidence had been received to reopen the 
claim. 

In October 1998, the Board remanded the claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


REMAND

The veteran contends, in essence, that he did not have a 
seizure disorder prior to service, but that he developed it 
as a result of service.  He asserts that the evidence 
submitted since the May 1985 rating decision is new and 
material, and that his claim for service connection for a 
seizure disorder should be reopened.  

The record shows that the RO in determining this issue 
applied the standards enumerated in Colvin v. Derwinski, 1 
Vet. App. 171 (1991), and in Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  However, in Hodge v. West, No. 98-7017 
(Fed. Cir. Sept. 16, 1998), the Federal Circuit held that The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") impermissibly ignored the 
definition of "material evidence" adopted by the VA in 38 
C.F.R. § 3.156 and without sufficient justification or 
explanation, rewrote the regulation to require, with respect 
to newly submitted evidence, that "there must be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence both old and new would change the 
outcome.   The Federal Circuit held invalid the Colvin test 
for materiality as it was more restrictive than 38 C.F.R. § 
3.156(a).

In view of the foregoing, and to ensure that the veteran has 
not been denied due process, the claim is remanded for the 
following action:  


The RO should again review the entire 
record, utilizing the standard set forth 
in 38 C.F.R. § 3.156(a) to determine if 
new and material evidence has been 
submitted to reopen the claim.  See Hodge 
v. West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998).  If new and material evidence is 
found to have been submitted, the RO 
should proceed with any further 
appropriate development.  Thereafter, if 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and given the appropriate 
opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


	Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



